Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on June 22, 2022 has been considered.

Response to Arguments

Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive.
With regard to the rejection under 35 USC 103, Applicants argue “[p]aragraph [0080] of Han discloses that borehole fluid salinity logs can be different in pre-fracture and post-fracture phases of fracturing operations. Applicant maintains that such disclosure of Han is general and vague, and that “identifying a change in reservoir fracture geometry ... based on the detection” cannot be logically inferred from Han paragraph [0080], lines 3-6. Accordingly, Applicant maintains that Han does not teach or suggest “detecting a change in salinity over time based on the brine conductivity data and identifying a change in reservoir fracture geometry or fluid chemistry based on the detection,” as recited in claim 8 of the present application. Furthermore, Xie ‘470 and Grauer fail to cure the shortcomings of Xie ‘726 and Han because neither Xie ‘470 nor Grauer teach or suggest a method comprising “detecting a change in salinity over time based on the brine conductivity data and identifying a change in reservoir fracture geometry or fluid chemistry based on the detection,” as recited in claim 8.”
Examiner’s position is that Grauer et al. (US 2010/0196244) discloses “[i]t is especially advantageous to monitor the total salt content (salinity respectively the salt concentration) of the concentrated salt brine 102 by a conductivity measurement” (paragraph 0039, lines 3-6). Thus, Grauer et al. discloses detecting a change in salinity over time is based on the brine conductivity data.
Han et al. (US 2016/0024909) discloses “… changes in borehole conditions between the pre-fracture and post-fracture logs (such as borehole fluid salinity changes or changes in casing conditions)” (paragraph 0080, lines 3-6). “[B]etween the pre-fracture and post-fracture logs” indicates changes in reservoir fracture geometry. Thus, Han et al. suggests the changes in salinity is based on changes in reservoir fracture geometry. Accordingly, Gauer et al. in view of Han et al. suggests the teaching of detecting a change in salinity over time is based on the brine conductivity data and the change in salinity identifies a change in reservoir fracture geometry as recited in claim 8. 
While the recited prior art references do not disclose identifying a change in fluid chemistry based on the detection, the limitation is recited in the alternative form, thus, the limitation is optional.
Applicant’s remaining arguments have been considered but are traversed in view of the discussions presented in the prior final office action.

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        July 15, 2022